SUMMARY ORDER
Kozeta Dinella, through counsel, petitions for review of a BIA decision denying her motion to reconsider and reopen her removal proceedings. We assume the parties’ familiarity with the underlying facts and procedural history.
This Court reviews the BIA’s denial of a motion to reopen or reconsider for abuse of discretion. See Kaur v. BIA, 413 F.3d 232, 233 (2d Cir.2005) (per curiam); Khouzam v. Ashcroft, 361 F.3d 161, 165 (2d Cir.2004). An abuse of discretion may be found where the BIA’s decision “provides no rational explanation, inexplicably departs from established policies, is devoid of any reasoning, or contains only summary or conclusory statements; that is to say, where the Board has acted in an arbitrary or capricious manner.” Kaur, 413 F.3d at 233-34; Ke Zhen Zhao v. U.S. Dep’t of Justice, 265 F.3d 83, 93 (2d Cir.2001).
In her petition to this Court, Dinella does not contest the denial of her motion to reopen. As a result, Dinella has waived any challenge based on that motion. See Yueqing Zhang v. Gonzales, 426 F.3d 540, 542 n. 1, 546 n. 7 (2d Cir.2005). To the degree that Dinella contests the denial of her motion to reconsider, the BIA reasonably denied the motion because it found that she merely repeated the same arguments regarding the IJ’s credibility determination that the BIA rejected in dismissing her appeal. See Jin Ming Liu v. Gonzales, 439 F.3d 109, 111 (2d Cir.2006) Dinella’s motion to reconsider argued that the IJ and BIA erred in failing to make an explicit finding as to withholding of removal, and that the BIA erred by affirming the IJ’s decision without opinion. Because Dinella’s petition to this Court does not raise these challenges, they are waived. See Yueqing Zhang, 426 F.3d at 540, 542 n. 1, 546 n. 7.
For the foregoing reasons, the petition for review is DENIED. Having completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DENIED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(d)(1).